           Case 2:20-cv-01671-KJM-CKD Document 8 Filed 09/29/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10   JOANNA RAMIREZ, an individual,                   Case No.: 2:20−CV−01671−KJM−CKD
11
            Plaintiff,                                STIPULATED ORDER PERMITTING FILING
12                                                    OF FIRST AMENDED COMPLAINT
     vs.
13
     WESTERN REFINING RETAIL, LLC, a
14   limited liability company; and DOES 1-100,
15   inclusive,

16          Defendants.

17

18                  IT IS HEREBY STIPULATED between plaintiff Joanna Ramirez (“Plaintiff”) and
19   Defendant Western Refining Retail, LLC (“Defendant”) that plaintiff shall have leave to file the
20   First Amended Complaint attached hereto as Exhibit A. The parties further stipulate and agree that
21   defendant shall have all rights to contest the First Amended Complaint on any and all grounds,
22   including by motion or other responsive pleading, and does not waive any defense or ground to
23   contest the First Amended Complaint. Finally, the parties stipulate and agree that defendant shall
24   have 30 days from the date the First Amended Complaint is filed by the Clerk to file a responsive
25   pleading.
26

27

28
          Case 2:20-cv-01671-KJM-CKD Document 8 Filed 09/29/20 Page 2 of 2




 1   DATED: September 23, 2020                          MAYALL HURLEY P.C.

 2
                                         By             /s/ John P. Briscoe
 3
                                                        ROBERT J. WASSERMAN
 4                                                      JOHN P. BRISCOE
                                                        RACHEL ALLGAIER
 5                                                      Attorneys for Plaintiff
 6
      DATED: September 23, 2020                         SHOOK, HARDY & BACON L.L.P.
 7

 8

 9

10
                                                        By:
11
                                                               Jesus J. Torres
12                                                            William C. Martucci (pro hac
                                                              vice forthcoming)
13                                                            Kristen A. Page (pro hac vice
                                                              forthcoming)
14
                                                                Attorneys for Defendant
15                                                              Western Refining Retail, LLC
16

17
                                                 ORDER
18

19                 Having reviewed the terms of the parties’ above stipulation, and for good cause
20   showing, IT IS HEREBY ORDERED that plaintiff may file the First Amended Complaint
21   (submitted as Exhibit A to the aforementioned stipulation), ECF No. 7, at 5–13. The clerk is
22   hereby directed to file the First Amended Complaint, and defendant’s responsive pleading will be
23   due within 30 days of the filing of the First Amended Complaint.
24                 IT IS SO ORDERED.
25                 This order resolves ECF No. 7.
26   DATED: September 28, 2020.
27

28
